DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Initial Remarks
The examiner acknowledges the applicant’s submission dated 02/04/2021.  Upon Applicant’s submission, claims 1-20 are pending.  Claims 1-3, 9-11 and 17-18 have been amended, no claims have been canceled and no claims have been added. 
Regarding claims 2, 3, 10, 11 and 18, claims 2, 3, 10, 11 and 18 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicant has amended the corresponding claims to articulate/differentiate between “a” queue pair/submission queue/completion queue and “a second” queue 

Response to Arguments
Applicant’s arguments (see pages 13-18) with respect to claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “determining, by a flash translation layer module of a control unit, a physical page address at which the 7data is to be stored in the non-volatile memory, 8wherein the control unit is distinct from a host and the plurality of storage 9devices, and wherein the control unit runs separately from the host and the 10plurality of storage devices, 11wherein the flash translation layer module of the control unit determines 12physical page addresses for first data to be stored in the plurality of storage 13devices, 14wherein the control unit communicates with controllers of the plurality of 15storage devices.”  Thus the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  see Applicant’s Remarks dated 01/15/2021, pages 13-18.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim. 
Further, while the prior art of record cited throughout teaches various illustrations of performing flash translation operations on the host, performing flash translation operations on the storage device(s)/SSDs and/or trying to improve performing flash translation operations on the host or the storage device(s)/SSDs, the prior art fails to provide a teaching, suggestion, and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claimed limitations to separate the FTL from both the host and the storage device(s)/SSDs and incorporate the functionality onto a separate/distinct unit running/processing separately.    
For example, a particularly pertinent prior art reference (U.S. Patent No. 10,956,346; known herein as Ben-Yehuda) discloses a “Global FTL” (i.e. a global flash translation layer) utilizing a separate FPGA distinct from the host and the storage device(s).  However, the “Global FTL”/FPGA does not perform typical functionality of an FTL (“The Global FTL uses the FPGAs to accelerate specific tasks, performing them in hardware much more efficiently than they can be performed on general purpose CPU cores;” “The FPGA can perform the following operations as part of the datapath pipelines: compression/decompression, encryption/decryption, protecting data via erasure codes, and optimized memory-management via scatter/gather for host CPU and storage access;” see Ben-Yehuda; Col. 15; lines 44-52).  Note, the “Global FTL” does not perform the logical-physical address translation/determining a physical address as would a typical FTL.  Ben-Yehuda discloses a memory management unit (sometimes called a page memory management unit) responsible for the translation of a virtual address to a physical address, usually implemented on the CPU (i.e. FTL translation implemented on the host).  (see Ben-Yehuda; Col. 45; lines 40-56).  
In addition, another particularly pertinent prior art reference (U.S. Patent Pub. No. 2020/0050385; known herein as Furey) discloses a “a storage media accelerator coupled between a host and solid-state drive (SSD) may expose virtualized isolation areas of storage to the host for traffic isolation and offload other low-level SSD functions, such as wear leveling, address mapping, and load balancing, to processing and memory resources of the accelerator (e.g., separate from the host compute resources).” (see Furey; [0025]; Fig. 2).  Further, Furey discloses “the storage media accelerator 1200 includes a flash translation layer 1210 (FTL 1210).”  “For example, the FTL 1210 may include a log manager for managing sequential write streams (e.g., write buffering), maintaining address maps of storage media, and implementing or coordinating garbage collection or media reuse with the garbage collector.” (see Fuery; [0082]; Fig. 12).  However, the publication does not qualify as prior art according to 35 U.S.C. 102/103.  Accordingly, in light of the provisional application (App. No. 62/715,718 and U.S. 2018/62715718P), in order to verify adequate support for the disclosure of the publication, the provisional application teaches/provides support for “the accelerator will maintain an address mapping on the virtual to physical mappings” and the accelerator being separate from the host and storage device(s). (see pg. 2 and Fig. 2 of provisional spec.).  Note, the provisional application does not explicitly teach within the accelerator determining the physical page address at which data is to be stored/a flash translation layer and its articulable functions/processing while being separate from the host and storage device(s).  It cannot be reasonably presumed that “maintaining an address mapping” equates to the teachings necessary of performing the “flash translation layer’s” processing/functionality of determining the physical address in which the data is to be stored while being separate and distinct from the host and storage device(s).  
Therefore, beyond Applicant’s application, the prior art fails to provide a teaching, suggestion, and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claimed limitations of “determining, by a flash translation layer module of a control unit, a physical page address at which the 7data is to be stored in the non-volatile memory, 8wherein the control unit is distinct from a host and the plurality of storage 9devices, and wherein the control unit runs separately from the host and the 10plurality of storage devices, 11wherein the flash translation layer module of the control unit determines 12physical page addresses for first data to be stored in the plurality of storage 13devices, 14wherein the control unit communicates with controllers of the plurality of 15storage devices.”
These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable at least for the same reasons as its respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10,956,346 – as discussed above
U.S. Patent Pub. 2020/0050385 and U.S. Provisional Patent App. 2018/62715718P – as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137